Case: 09-30584     Document: 00511040034          Page: 1    Date Filed: 03/02/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            March 2, 2010

                                       No. 09-30584                    Charles R. Fulbruge III
                                                                               Clerk

JAMES R. PIPES,
                             Plaintiff - Appellant

v.

UNITED PARCEL SERVICE, INC.; INTERNATIONAL BROTHERHOOD
OF TEAMSTERS,
                 Defendants - Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 3:07-CV-1762


Before KING, JOLLY and STEWART, Circuit Judges.
PER CURIAM:*
        The judgment of the district court is AFFIRMED for essentially the
reasons set forth in the district court’s Ruling entered June 16, 2009.
        AFFIRMED.




        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.